                   Case 19-11466-KG             Doc 1093        Filed 12/05/19        Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
CENTER CITY HEALTHCARE, LLC d/b/a                                )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                          ) Case No. 19-11466 (KG)
                                                                 )
                                   Debtors.                      ) Jointly Administered
                                                                 )

         NOTICE OF AGENDA FOR HEARING SCHEDULED FOR DECEMBER 9, 2019
               AT 10:00 A.M. (PREVAILING EASTERN TIME) BEFORE THE
            HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE2,3

  CONTINUED MATTER:

  1.       Motion of Global Neurosciences Institute, LLC for Allowance and Payment of
           Administrative Expense Claim [D.I. 956; filed: 11/04/19]

           Response Deadline: November 12, 2019 at 4:00 p.m.

           Responses Received:

           A.      Debtors’ Objection [D.I. 975; filed: 11/11/19]

           B.      Objection of MidCap [D.I. 981; filed: 11/12/19]

           Related Documents: None

           Status: The parties expect to submit an agreed order resolving the motion under
                   certification of counsel. This matter is continued to the January 23, 2020 omnibus
                   hearing.


  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
           number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
           Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
           PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
           Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
           Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
           (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
           230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
           The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
           Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  3
           Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
           free by phone (866-582-6878) or by facsimile (866-533-2946).



  36062940.1 12/05/2019
                Case 19-11466-KG       Doc 1093      Filed 12/05/19   Page 2 of 4



RESOLVED MATTERS:

2.      Motion For Payment of Administrative Expenses of Philadelphia Hospital and Health
        Care Employees – District 1199C Training and Upgrading Fund [D.I. 867; filed:
        10/16/19]

        Responses Deadline: November 5, 2019 at 4:00 p.m. Extended to December 3, 2019 at
        4:00 p.m. for the Debtors.

        Response Received: Informal response from the Debtors

        Related Documents:

        A.       Certification of Counsel Regarding (A) Revised Proposed Order Granting Motion
                 for Payment of Administrative Expenses of Philadelphia Hospital and Health Care
                 Employees - District 1199C Training and Upgrading Fund and (B) No Objection
                 to Same [D.I. 1072; filed: 12/02/19]

        B.       Order Granting Motion for Payment of Administrative Expenses of
                 Philadelphia Hospital and Health Care Employees – District 1199C Training
                 and Upgrading Fund [D.I. 1078; signed and docketed: 12/03/19]

        Status: On December 3, 2019, the Court entered an order approving this motion.

3.      Debtors’ Fourth Omnibus Motion for Authority to Assume and Assign Certain Executory
        Contracts and Unexpired Leases in Connection with the STC OpCo Sale [D.I. 1036;
        filed: 11/19/19]

        Response Deadline: November 26, 2019 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 1071; filed: 12/02/19]

        B.       Order Granting Debtors’ Fourth Omnibus Motion for Authority to Assume and
                 Assign Certain Executory Contracts and Unexpired Leases in Connection with the
                 STC OpCo Sale [D.I. 1077; signed and docketed: 12/03/19]

        Status: On December 3, 2019, the Court entered an order approving this motion.




36062940.1 12/05/2019                            2
                Case 19-11466-KG       Doc 1093     Filed 12/05/19    Page 3 of 4



MATTERS GOING FORWARD:

4.      Motion of NG 1500 Market St. LLC for an Order Compelling Debtor Philadelphia
        Academic Health System, LLC to Immediately Pay Unpaid Post-Petition Rent and Other
        Obligations Under Unexpired Lease Pursuant to 11 U.S.C. § 365(d)(3) and 503(b)(1)
        [D.I. 950; filed: 11/04/19]

        Response Deadline: November 25, 2019 at 4:00 p.m. Extended to December 5, 2019 at
        12:00 p.m. for the Debtors.

        Responses Received:

        A.       Limited Objection of MidCap IV Funding Trust (“MidCap”) [D.I. 1063; filed:
                 11/25/19]

        B.       Limited Objection of the Debtors [D.I. 1092; filed: 12/05/19]

        Related Documents: None

        Status: This matter is going forward; however the parties are actively working to resolve
                this motion on a consensual basis.

5.      Motion of the Debtors for Entry of an Order Approving Settlement Term Sheet Between
        the Debtors, Tenet Business Services Corporation, Tenet Healthcare Corporation, Conifer
        Health Solutions, LLC, Conifer Revenue Cycle Solutions, LLC and the Official
        Committee of Unsecured Creditors [D.I. 1030; filed: 11/18/19]

        Response Deadline: December 2, 2019 at 4:00 p.m.

        Responses Received:

        A.       Informal response from Office of the United States Trustee.

        B.       Reservation of Rights of Non-Debtor PAHH Entities (Philadelphia Academic
                 Health Holdings, LLC; American Academic Health System, LLC; Front Street
                 Healthcare Properties, LLC; Front Street Healthcare Properties II, LLC;
                 Broad Street Healthcare Properties, LLC; Broad Street Healthcare Properties
                 II, LLC; Broad Street Healthcare Properties III, LLC; Paladin Healthcare
                 Capital, LLC; MBNF Investments, LLC; Philadelphia Academic Risk
                 Retention Group, LLC; and Joel Freedman) [D.I. 1074; filed: 12/02/19]

        Related Documents: None

        Status: This matter is going forward.




36062940.1 12/05/2019                           3
                Case 19-11466-KG      Doc 1093        Filed 12/05/19    Page 4 of 4



6.      Debtors’ Motion for an Order Further Extending the Deadline for the Debtors to Assume
        or Reject Unexpired Leases of Nonresidential Real Property Pursuant to 11 U.S.C.
        § 365(d)(4) [D.I. 1064; filed: 11/29/19]

        Response Deadline: December 2, 2019 at 4:00 p.m.

        Responses Received:

        A.       Limited Objection and Reservation of Rights of Broad Street Healthcare
                 Properties, LLC [D.I. 1075; filed: 12/02/19]

        Related Documents: None

        Status: This matter is going forward.

Dated: December 5, 2019                         SAUL EWING ARNSTEIN & LEHR LLP

                                     By:        /s/ Mark Minuti
                                                Mark Minuti (DE Bar No. 2659)
                                                Monique B. DiSabatino (DE Bar No. 6027)
                                                1201 N. Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899
                                                Telephone: (302) 421-6800
                                                Fax: (302) 421-5873
                                                mark.minuti@saul.com
                                                monique.disabatino@saul.com

                                                       -and-

                                                Jeffrey C. Hampton
                                                Adam H. Isenberg
                                                Aaron S. Applebaum (DE Bar No. 5587)
                                                Centre Square West
                                                1500 Market Street, 38th Floor
                                                Philadelphia, PA 19102
                                                Telephone: (215) 972-7777
                                                Fax: (215) 972-7725
                                                jeffrey.hampton@saul.com
                                                adam.isenberg@saul.com
                                                aaron.applebaum@saul.com

                                                Counsel for Debtors and Debtors in Possession




36062940.1 12/05/2019                             4
